DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3, 7-10, 12-13, 25 and 26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-16 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 14-16 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/07/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Baumgartner on 05/05/2022.
The application has been amended as follows: 
Amendment to the claims:
-- 1. 	A sewage hose flushing apparatus, comprising: 
 	a sewage hose connector defined by a support having an opening therethrough mounted to a back surface such that the support is about perpendicular to the back surface in an operational position; and 	a first flush hose support having an opening therethrough and mounted to the back surface such that the first flush hose support is about perpendicular to the back surface in an operational position, and wherein the opening of the first flush hose support is aligned above the opening of the sewage hose connector when both are in an operational position, and wherein the sewage hose connector support and the first flush hose support are both pivotally attached to the back surface and are movable between respective stowed and operational positions and further including a first brace for supporting the sewage hose connector in the operational position and a second brace for supporting the first flush hose support in the operational position of the first flush hose.
--  3. 	A sewage hose flushing apparatus, comprising:  	a sewage hose connector defined by a support having an opening therethrough mounted to a back surface such that the support is about perpendicular to the back surface in an operational position, and a first flush hose support having an opening therethrough and mounted to the back surface above the sewage hose connector, 
 	wherein the sewage hose connector opening includes fittings configured for releasably securing two oppositely opposed hooks on a sewage hose fitting, such that the sewage hose fitting hooks can be secured to the sewage hose connector opening by rotating in a first direction and released by rotating in a second, opposite direction.
 --  7. 	The sewage hose flushing apparatus according to claim [[6]]I including a cover plate hingedly attached to the back surface, the cover plate movable to a closed position when the sewage hose connector and the first flush hose support are in the respective stowed positions.
--  14. A method of flushing a recreational vehicle sewage drain hose having a connector fitting at an inboard end, the connector defining an opening into the sewage drain hose, comprising the steps of. 	a. providing a sewage hose flushing apparatus, comprising a sewage hose connector defined by a support having an opening therethrough mounted to a back surface such that the support is about perpendicular to the back surface in an operational position; anda first flush hose support having an opening therethrough and mounted to the back surface above the sewage hose connector such that the first flush hose support is about perpendicular to the back surface, and wherein the opening of the first flush hose support is aligned above the opening of the sewage hose connector, and wherein the sewage hose connector opening includes fittings configured for releasably securing two oppositely opposed hooks on a sewage hose fitting, such that the sewage hose fitting hooks can be secured to the sewage hose connector opening by rotating in a first direction and released by rotating in a second, opposite direction;
 	b. connecting the connector fitting to the opening of the sewage hose connector support so that the sewage drain hose adjacent to the sewage hose connector is oriented substantially vertically and so that the inboard end of the sewage drain hose is upwardly open; 	c. positioning a flush hose having a nozzle into the opening of the first flush hose support so that the nozzle is directed downwardly into the upwardly open end of the sewage drain; 	d. initiating a flow of water through the flush hose and into the sewage drain hose to flush the sewage drain hose; 	e. stopping the flow of water; 	f. disconnecting the connector fitting from the sewage hose connector support; and 	g. removing the flush hose from the first flush hose support.
 --	22. The sewage hose flushing apparatus according to claim 3 wherein the sewage hose connector opening fittings comprise two opposed extensions, having a greater diameter than a diameter of the sewage hose connector opening, and two opposed ramps that define engagement locations for the hooks and are positioned adjacent to each of the extensions.
-- 	24. The sewage hose flushing apparatus according to claim 3, wherein the first flush hose support is about perpendicular to the back surface in an operational position, and wherein the opening of the first flush hose support is aligned above the opening of the sewage hose connector when both are in an operational position, and wherein the sewage hose connector support and the first flush hose support are both pivotally attached to the back surface and are movable between respective stowed and operational positions.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a sewage hose flushing apparatus. However, the prior art of record have failed to teach at least the combination of the sewage hose flushing apparatus, comprising: a sewage hose connector defined by a support having an opening therethrough mounted to a back surface such that the support is about perpendicular to the back surface in an operational position; and a first flush hose support having an opening therethrough and mounted to the back surface such that the first flush hose support is about perpendicular to the back surface in an operational position, and wherein the opening of the first flush hose support is aligned above the opening of the sewage hose connector when both are in an operational position, and wherein the sewage hose connector support and the first flush hose support are both pivotally attached to the back surface and are movable between respective stowed and operational positions and further including a first brace for supporting the sewage hose connector in the operational position and a second brace for supporting the first flush hose support in the operational position of the first flush hose along with the other recitations as claimed in claims 1, 3 and 14.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631